In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00095-CR
                                                ______________________________
 
 
                                   RONALD ALLEN BOAZ,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CR00052
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Ronald
Allen Boaz was convicted in July 2003 of sexual assault.
 
            On April 8,
2010, Boaz filed with the trial court a request for a free copy of “trial
transcripts and police records.”  The
trial court denied that request April 27, 2010, and Boaz now attempts to appeal
the denial of his request.
            This Court
has jurisdiction over criminal appeals only when expressly granted by law.  Everett
v. State, 91 S.W.3d 386 (Tex. App.—Waco 2002, no pet.).  No statute vests this Court with jurisdiction
over an appeal from an order denying a request for a free copy of the trial
record when such a request is not presented in conjunction with a timely filed
direct appeal.  Id.; see Self v. State,
122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.).
            We
dismiss this appeal for want of jurisdiction.
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          June
9, 2010
Date Decided:             June
10, 2010
 
Do Not Publish